—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered on or about March 7, 1994, granting the petition to stay arbitration before a panel of the American Arbitration Association, unanimously affirmed, without costs.
Contrary to the shareholders’ assertion, the IAS Court properly found that the parties had not made a valid agree*220ment to arbitrate the claim in issue (CPLR 7503 [b]; 7502 [b]; Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1). It is well-settled that parties will not be forced to arbitrate a dispute that they did not agree to arbitrate (Schubtex, Inc. v Allen Snyder, Inc., 49 NY2d 1, 6). Here, the shareholders’ claim for accrued but unpaid dividends arises from the Restated Certificate filed by Konica Imaging USA, Inc., which does not contain an arbitration clause. We note said entity is not a party to either the option or indemnity agreements which do contain arbitration clauses, upon which the shareholders have relied. Concur—Ellerin, J. P., Ross, Rubin and Nardelli, JJ.